Case: 13-1626      Document: 16      Page: 1     Filed: 12/30/2013




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

   JAMES E. ZABLOSKY AND KAREN ZABLOSKY,
               Plaintiffs-Appellants,

                                v.

  MIDFIRST BANK AND MIDLAND MORTGAGE CO.,
              Defendants-Appellees,

                               AND

       SECRETARY OF HOUSING AND URBAN
                DEVELOPMENT,
                Defendant-Appellee.
              ______________________

                          2013-1626
                    ______________________

    Appeal from the United States District Court for the
 Western District of Texas in No. 13-CV-0467, Senior
 Judge Harry Lee Hudspeth.
                 ______________________

                           ORDER
     Having received no objection to this court’s November
 25, 2013 order,
    IT IS ORDERED THAT:
    (1) This appeal is dismissed.
Case: 13-1626      Document: 16      Page: 2     Filed: 12/30/2013



 2                            ZABLOSKY   v. MIDFIRST BANK



       (2) Each side shall bear its own costs.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21